IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAN TU TRINH,                            : No. 78 EM 2018
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
KATHLEEN LIEN TRINH, MICHAEL             :
TRINH AND LT INTERNATIONAL               :
BEAUTY SCHOOL, INC.,                     :
                                         :
                   Respondents           :


                                   ORDER



PER CURIAM

    AND NOW, this 4th day of September, 2018, the Petition for Review is DENIED.